DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.
Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered but they are persuasive only in part.
First, regarding the rejection under 35 U.S.C. 112(a), applicant asserts:
“Applicant respectfully submits that claim 1 and similarly amended claims 9 and 15 are fully supported by at least paragraphs [0024], [0038], and [0049]-[0050] of the application as filed. For example, paragraph [0024] recites, in part, that “a controller receives one or more parameters comprising a state of charge of a battery of an electric vehicle, adjusts the state of charge target based on the one or more parameters, and generates a command structured to adjust operation of at least one of a motor, engine, or generator responsive to the adjustment of the state of charge target.”

Applicant then quotes paragraphs [0038], [0049], and [0050].  However, while these paragraphs describe how (e.g., algorithm or steps/procedure) how a state of charge target was apparently adjusted by applicant based e.g., on a rush hour/time of day (alone), they do not describe the full scope of claim 1, e.g., how the state of charge target was adjusted based on e.g.,  route schedule data, vehicle grade sensor data, ridership data, vehicle weight, ambient conditions, state of health of the battery, or a combination thereof, as claim 8 clearly covers, or based on the other operating parameters as the claims read in light of the specification would cover that might not be expressly recited in claim 8.  Accordingly, applicant’s arguments are not persuasive in this respect.
Second, regarding the rejection under 35 U.S.C. 112(b), applicant argues:
“Without acquiescing to the rejections and solely to advance prosecution, Applicant has amended independent claim 1 to recite, in part “receive one or more operating parameters associated with a state of charge of a battery, the one or more operating parameters comprising a time of day”.

However, that one of the one or more operating parameters comprises “a time of day” does not limit what the other ones of the “one or more” operating parameters might comprise, e.g., as apparently shown by the presence of claim 8.  It is the metes and bounds of what the (“or more”) operating parameters beyond the “one” explicit operating parameter in claim 1 might possibly be that the examiner cannot determine based on the specification teachings with reasonable certainty.  Accordingly, applicant’s arguments are not persuasive in this respect.
Applicant next argues:
“Applicant respectfully submits that “adjust operation of the battery responsive to the adjustment of the state of charge target by causing the motor to operate” is supported by the specification in at least paragraphs [0042] and [0043] . . .”

However, the examiner sees no description of “adjust[ing]” an “operation” of a “battery” in these paragraphs, or in the description (e.g., the examiner acknowledging that the claim language is reproduced, in part, in paragraph [0006]), or any indication of what operation of the battery might be adjusted, or how it might be adjusted.
Regarding claim 15, applicant indicates that the indefiniteness is resolved by an amendment similar to that made for claim 1, e.g., by reciting “wherein the operation of the battery”, but claim 15 vaguely refers to (not the operation of the battery but rather) the “operation of at least one of a motor or a motor-generator unit . . . by causing the motor to operate”.  The examiner cannot figure out what applicant is trying to claim in this claim, e.g., due in part to the oblique/vague grammatical construction.
Third, regarding the rejection under 35 U.S.C. 103, in view of the claim amendments, the examiner applies a new prior art document and also references new/different portions of the Justin et al. (‘984) reference, as detailed below.  Accordingly, applicant’s arguments are not persuasive in this respect.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 16 and 18 to 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.





[This part of the page intentionally left blank (by Microsoft Word).]
Regarding claims 1, 8, 9, and 15, applicant has not described by what algorithm(s)1, or by what steps or procedure2, he adjusted the state of charge target for the full scope3 of received (and/or claimed, in claim 8) operating parameters that the claim(s) would apparently cover.  Accordingly, the examiner believes that applicant has not evidenced, in sufficient detail, to those skilled in the art possession of the (full scope of the) claimed invention, but has only described a desired result.
In particular, while applicant lists a limited number of possible operating parameters (e.g., “the time of day, time of operation relative to daily mission, location data, route schedule data structured to indicate the upcoming grade, vehicle grade sensor data, ridership data, vehicle weight, ambient conditions, state of health of the battery” at paragraph [0035], a “location may be a low emission locality, district, zone, area, etc.” at paragraph [0051], etc.), applicant does not provide, in sufficient detail, the algorithms or the steps/procedure by which the state of charge target was adjusted by applicant based on these and/or all of the (e.g., nearly infinite) operating parameters4 that the claims would apparently cover.  For example only, by what algorithm was the state of charge target adjusted (e.g., increased, decreased, etc.) by applicant based on vehicle weight, or based on ambient conditions such as temperature or light level[5]?  Similarly, by what algorithm was the state of charge target adjusted by applicant based on the vehicle’s remaining fuel amount (as an operating parameter), fuel or coolant temperature (as an operating parameter), detected traffic conditions (as an operating parameter), the speed difference to a preceding vehicle (as an operating parameter), the vehicle’s speed (as an operating parameter), the past charging frequency of the vehicle (as an operating parameter), the exhaust catalyst temperature (as an operating parameter), when/whether the vehicle is approaching its home base (as an operating parameter), when the vehicle is in the area of a natural disaster or a power failure (as an operating parameter), the number of times forced charging/discharging of the battery has occurred (as an operating parameter), etc.?  Accordingly, the examiner believes that applicant has not evidenced, in sufficient detail, to those skilled in the art possession of the (full scope of the) claimed invention, but has only described a desired result.
Regarding claims 1 and 9, while the final indented clause in each claim is indefinite, applicant has apparently not described, in sufficient detail, by what algorithm(s), or by what steps or procedure, he determined the torque amount based on the state of charge of the battery, and he adjusted the battery operation by causing the motor to operate according to the determined torque amount, but rather, he has only apparently described a desired result, without sufficient detail as to how that result was arrived at.  For example, the examiner has found no algorithm for determining the torque amount based on the state of charge of the battery or adjusting the operation of the battery responsive to the operation of the state of charge target and based on the one or more operating parameters.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the (full scope of the) claimed invention.
Similarly, regarding claim 15, while the final indented clause in the claim is indefinite, applicant has apparently not described, in sufficient detail, by what algorithm(s), or by what steps or procedure, he determined the torque amount based on the state of charge of the battery, and adjusted the motor or motor-generator operation by causing the motor to operate according to the determined torque amount, but rather, he has only apparently described a desired result, without sufficient detail as to how that result was arrived at.  For example, the examiner has found no algorithm for determining the torque amount based on the state of charge of the battery, for adjusting the operation of the motor or motor-generator responsive to the adjustment of the state of charge target, or adjusting the operation of the battery based on the one or more operating parameters.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the (full scope of the) claimed invention.
In particular, the specification indicates this at published paragraph [0041]:
“The hybrid controller 250 may be structured to determine one or more power amounts (e.g., a power amount, torque amount, or combination thereof) based on the one or more parameters as described herein. For example, the hybrid controller 250 may determine the power amount and the torque amount based on the state of charge of the battery 132. Alternatively or additionally, the hybrid controller 250 may determine the power amount and the torque amount based on the state of health of the battery 132. As used herein, the term “power amount” may be used to indicate the desired electrical power and/or engine speed to be generated by the engine 111 and/or the generator 206. The power amount may indicate how much energy is to be provided to the motor (e.g., a traction motor) from the battery 132 relative to the amount of energy to be provided by the engine 111 and the generator 206. Responsive to the receipt of the one or more parameters, the hybrid controller 250 may provide the power amount to the engine 111 and/or the generator 206.”

However, this only described a desired result (e.g., that the torque amount should perhaps or apparently be determined based on the state of charge of the battery or based on the one or more operating parameters), and the specification does not otherwise describe, in sufficient detail, by what algorithm(s), or by what steps/procedure, applicant determined the determined torque amount based on the state of charge of the battery.  (For example, if the battery state of charge is 75%, then how did applicant determine the determined torque amount?  If the battery state of charge is 60%, then how did applicant determine the determined torque amount?)  Similarly, this does not sufficiently describe how (in claims 1 and 9) the battery operation was somehow adjusted by causing the motor to operate according to the determined torque amount, or how (in claim 15) the e.g., motor-generator operation was somehow adjusted by causing the motor to operate according to the determined torque amount, or even (e.g., what it might mean) that (as an alternative in claim 15) the motor operation was somehow adjusted by causing the motor to operate according to the determined torque amount, but rather only (e.g., vaguely) describes a desired result.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art and in sufficient detail, possession of the (full scope of the) claimed invention, but has only described a desired result.
Claims 1 to 16 and 18 to 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6ff, and in claim 9, lines 4ff,  “one or more operating parameters associated with a state of charge of [the] battery” is indefinite from the teachings of the specification because the examiner cannot determine the metes and bounds of what operating parameters would or might (or might not) be “associated with a state of charge of the battery”.  For example, at paragraph [0035] it is apparently indicated that e.g., “time of day”, “location data”, “ridership data”, “ambient conditions”, or “any other suitable parameter internal and/or external to the electric vehicle 100”6 are operating parameters that are (somehow?) associated with and/or used to schedule the state of charge (e.g., but how is “time of day” or “ambient conditions” as recited in claim 8 somehow “associated with” a state of charge of a battery?)  However, the examiner cannot determine what would make an operating parameter “associated with a state of charge”, and believes this phrase may be [indefinitely] defined by circular logic in the claim (e.g., if, in the future, the state of charge target is adjusted based on a/any received operating parameter that might be imaginable, then that imaginable operating parameter is or becomes, ipso facto, “associated with a state of charge of the battery”, that is, it becomes/will be associated with the adjusted state of charge target).  Accordingly, the scope of the claimed “one or more operating parameters associated with. . .” cannot be determined with reasonable certainty7 from the teachings of the specification.
In claim 1, lines 10 to 13, “adjust operation of the battery responsive to the adjustment of the state of charge target by causing the motor to operate according to a determined torque amount, wherein adjusting the operation of the battery is based on the one or more operating parameters, and wherein the determined torque amount is determined based on the state of charge of the battery” is indefinite because, for example, i) it is unclear how causing the motor to operate somehow “adjust[s]” the operation of the battery, since no connection or interrelation between the motor and the battery is apparently claimed and no “operation” of the battery is clarified in the specification, and ii) it is unclear how and/or by what the determined torque amount is determined, e.g., “based on the state of charge of the battery”, from the teachings of the specification.
In claim 9, lines 8 to 12, “generate a command configured to adjust operation of the battery responsive to the adjustment of the state of charge target by causing the motor to operate according to a determined torque amount, wherein adjusting the operation of the battery based on the one or more operating parameters, and wherein the determined torque amount is determined based on the state of charge of the battery” is indefinite because, for example, i) it is unclear how causing the motor to operate somehow “adjust[s]” the operation of the battery, since no connection or interrelation between the motor and the battery is apparently claimed and no “operation” of the battery is clarified in the specification, and ii) it is unclear how and/or by what the determined torque amount is somehow determined, e.g., “based on the state of charge of the battery”, from the teachings of the specification.
In claim 13, lines 1 and 2,  “the battery is further configured to charge responsive to the adjustment of the state of charge target” is indefinite from the teachings of the specification, because it is unclear what configuration of the battery is or would be “responsive to the adjustment” that would cause itself to “charge”.
In claim 14, lines 1 and 2, “the battery is further configured to deplete energy responsive to the adjustment of the state of charge target” is indefinite from the teachings of the specification, because it is unclear what configuration of the battery is or would be “responsive to the adjustment” that would cause itself to “deplete energy”.
In claim 15, lines 3ff,  “one or more operating parameters indicative of a state of charge of [the] battery” is indefinite from the teachings of the specification because the examiner cannot determine the metes and bounds of what operating parameters would or might (or might not) be “indicative of a state of charge of the battery”.  For example, at paragraph [0035] it is apparently indicated that e.g., “time of day”, “location data”, “ridership data”, “ambient conditions”, or “any other suitable parameter internal and/or external to the electric vehicle 100”8 are operating parameters that are (somehow?) indicative of and/or used to schedule the state of charge (e.g., but how is “time of day” or “ambient conditions” as recited in claim 8 somehow “indicative” of a state of charge of a battery?)  However, the examiner cannot determine what would make an operating parameter “indicative of a state of charge”, and believes this phrase may be [indefinitely] defined by circular logic in the claim (e.g., if, in the future, the state of charge target is adjusted based on a/any received operating parameter that might be imaginable, then that imaginable operating parameter is or becomes, ipso facto, “indicative of a state of charge”, that is, it becomes/will be indicative of the adjusted state of charge target).  Accordingly, the scope of the claimed “one or more operating parameters indicative of. . .” cannot be determined with reasonable certainty from the teachings of the specification.
In claim 15, lines 7 to 12, “generating [] a command configured to adjust operation of at least one of a motor or a motor-generator responsive to the adjustment of the state of charge target by causing the motor to operate according to a determined torque amount, wherein adjusting the operation of the battery is based on the one or more operating parameters, and wherein the determined torque amount is determined based on the state of charge of the battery” is indefinite because, for example, i) it is unclear how causing the motor to operate somehow “adjust[s]” e.g., operation of a (motor or) motor-generator, as the claim covers, since no connection or interrelation between the motor and the motor-generator is apparently claimed, and the phrase is otherwise vague and indefinite and not clarified in the specification (e.g., what might it mean that operation of a motor is adjusted by causing the motor to operate according to a determined torque amount, e.g., from the teachings of the specification?), ii) it is unclear (from the teachings of the specification) how causing the motor to operate somehow “adjust[s]” e.g., “operation” of the motor (e.g., of itself?), as the claim covers, this being vague and ambiguous and not clarified in light of the specification, and iii) it is unclear how and/or by what the determined torque amount is somehow determined, e.g., “based on the state of charge of the battery”, from the teachings of the specification.
In claim 15, line 10, “adjusting the operation of the battery” is unclear, with “the operation of the battery” also apparently having no proper antecedent basis, e.g., since the claim previously adjusted the operation of the motor or motor-generator unit, not the battery.
In claim 21, lines 1 and 2, “the battery is configured to receive a charge responsive to the adjustment of the adjustment of the state of charge target” is indefinite from the teachings of the specification, because it is unclear what configuration of the battery is or would be “responsive to the adjustment” that would cause itself to “receive a charge”.
In claim 22, lines 1 and 2, “the battery is further structured to deplete energy responsive to the adjustment of the state of charge target” is indefinite from the teachings of the specification, because it is unclear what structure of the battery is or would be “responsive to the adjustment” that would cause itself to “deplete energy”.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 11, 13 to 16, and 18 to 22 are rejected under 35 U.S.C. 103 as being unpatentable over Justin et al.9 (2013/0274984) in view of Zhao et al.10 (9,067,589) and Bennett et al. (2019/0047572).
Justin et al. (‘984) reveals:
per claim 1, a powertrain system of an electric vehicle [e.g., FIGS. 1 and 2 (e.g., series or parallel hybrid electric vehicles)], comprising: 
a motor [e.g., 4S2, 4P, etc.];
a battery [e.g., 9S, 9P]; and 
a controller [e.g., 11S, 11P] communicatively coupled to the motor and the battery, the controller configured to: 
receive one or more operating parameters [e.g., vehicle speed (paragraph [0080]), vehicle weight (paragraph [0080]), battery state of health (paragraph [0080]), times of the mission (T1 .. T10) etc., on which the state of charge target11 depends (paragraph [0006]), wherein “a final depleting phase [in the state of charge target, after the time T4] begins shortly before when the end of the vehicle mission is expected [such that] the hybrid traction assembly is controlled to cause depletion of the storage device at a final mean depletion rate, the final mean depletion rate being set to reach a predetermined minimum state of charge by the end of the vehicle mission”, as per claim 2; see e.g., FIGS. 3 to 5] associated with a state of charge of the battery [e.g., on which the state of charge target depends (paragraph [0006])]; 
adjust a state of charge target [e.g., for example, the (dark) solid line in FIGS. 3 to 5] based on the one or more operating parameters [e.g., as shown in and as described with respect to FIG. 4, based on including vehicle speed, vehicle weight, battery state of health, etc.; e.g., see also FIGS. 3 and 5, paragraph [0006], etc.]; and 
adjust operation of the battery [e.g., its discharge or depletion, during the depleting phase T3-T2 of the state of charge target; e.g., paragraph [0076], claim 6, etc.] responsive to the adjustment of the state of charge target by causing the motor to operate according to a determined torque amount based on the one or more operating parameters, wherein the determined torque amount is determined based on the state of charge of the battery [e.g., the examiner understands this last limitation is implicit in Justin et al. (‘984), and would have been obvious to one of ordinary skill in the art, with the “electronic control system 11S helps controlling the electric energy and power delivered to and/or provided, by the electric machine 4S1, 4S2 and the speed and torque of electric machines 4S”, obviously in conjunction with the actual battery state of charge (dashed line in FIGS. 3 to 5), through its depletion/discharge, generally following the (dark, in FIGS. 3 to 5) solid line state of charge target];
It may be alleged that, while Justin et al. (‘984) indicates that control system controls both the actual state of charge of the battery and the speed and torque of the electric machines 4[S], he does not explicitly indicate that the operation of the battery (or motor or motor generator) is adjusted (e.g., via a command) responsive to the adjustment of the state of charge target by causing the motor to operate according to a determined torque amount based on the one or more operating parameters, wherein the determined torque amount is determined based on the state of charge of the battery. 
It may also be alleged that Justin et al. (‘984) does not explicitly indicate the operating parameters comprising time of day, although Justin et al. (‘984) clearly teaches i) that the state of charge target, represented by the solid line (paragraph [0067]) in FIGS. 3 to 5 is a function of times (T1, T2, T3, T4, T10, etc.)[12] of the vehicle mission, which would have obviously occurred during a day, ii) that the time T10 represents the end of the mission (paragraph [0081]), iii) that when T3 should occur is quite easy to determine by anticipating when the mission is going to end, for vehicles that always perform the same mission (paragraph [0085), iv) that the end time T10 of the mission may be calculated as the “average time of the day by which the mission usually ends” (paragraph [0089]), and v) that “a vehicle mission can be considered as a day's work, so that it can be considered that a mission is about to end at a certain time of the day” (paragraph [0092]).
However, in the context/field of a similar improved hybrid powertrain for controlling a battery SOC according to SOC targets during travel on a route (FIG. 4), Zhao et al. (‘589) teaches at column 4, lines 5ff that, in the context of desired setpoints being generated based on inputs related to path forecasting, road information, physical parameters, etc., a low level vehicle controller 204 may track the battery’s [actual] SOC status, and may accordingly calculate torque commands τeng and τmot  that are communicated to the vehicle’s components (engine and electric motor) in order  to provide the torque command allocation in accordance with (and that will result in/satisfy) the desired SOC setpoints.
Moreover, in the context/field of improved control of a range extender in a series hybrid vehicle, Bennett et al. (‘572) teaches that, e.g., i) the target SOC profile (with the desired end SOC; cf. FIGS. 4 and 6[13]) can be determined so that the range extender (e.g., diesel internal combustion engine; paragraph [0062]) is only used at the optimal times during the day, and ii) that the engine may result in unwanted emission of noise (paragraph [0063]), and the target SOC profile may reflect there being a lower allowable noise level in the inner city at certain times of the day (paragraphs [0095] to [0097]), and the controller may thus determine an appropriate point for activating the range extender.
It would have been obvious at the time the application was filed to implement or modify the Justin et al. (‘984) hybrid vehicle and control method so that, for the vehicle’s actual SOC to follow and track the SOC target[s] (e.g., as shown in FIGS. 3 to 5) that was set/adjusted based on vehicle speed, vehicle weight, battery state of health, and time of day of the expected end of the mission, as desired by Justin et al. (‘984), a vehicle controller (e.g., 11S, 11P in Justin et al. (‘984)), as taught by Zhao et al. (‘589), would have calculated torque commands (e.g., τmot, etc.) to be communicated to the motor (4S2, 4P), etc. for controlling the torques and speeds of the motor and the other powertrain components according to a torque allocation that would achieve the SOC target/setpoint[s], as taught by Zhao et al. (‘589) at column 4, lines 5ff, and accordingly for adjusting operations of the battery, motor, etc., in order that the vehicle would have been able to travel with torque (commands) applied by the motor during e.g., depleting phases of the SOC target during the mission, as desired by Justin et al. (‘589) himself in conjunction with FIG. 4, as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or further modify the Justin et al. (‘984) hybrid vehicle and control method so that the mission was considered as a day’s work, as suggested at paragraph [0092] of Justin et al. (‘984) himself, and so that not only the end time T10 of the state of charge target (solid line in FIGS. 3 to 5), but also the other times (e.g., T1, T2, etc.) would have been indicating of certain “times” of day according to which the state of charge target would be adjusted, as taught by Justin et al. (‘984) himself and as shown by the time-based SOC target in Bennett et al. (‘572), and so that (according to the target SOC) the engine would have only been used at optimal times of the day (e.g., for example only, before T4) during the mission, as taught by Bennett et al. (‘572), and so that the state of charge target profile (solid line in FIGS. 3 to 5 of Justin et al. (‘984)) would have been constructed so to reflect lower allowable noise levels at certain times of day when the engine would not be operated (e.g., for example only, after T4), as taught by Bennett et al. (‘572), in order that the vehicle’s mission in Justin et al. (‘984) would have been predictably considered to be a day’s work that (e.g., obviously started for the same mission at a certain time of day T1, paragraph [0085] in Justin et al. (‘984), with a full charge limit C1 as the charge target and then) ended at a certain time of day T10 with a minimum state of charge C4 (paragraph [0092] in Justin et al. (‘984)), and that varied there between according to other times of the day (T2, T3, T4) associated with other respective charge targets (C2, C3, C4), as suggested by Justin et al. (‘984), in order that the service life of the storage device would not be shortened, in order to be able to use depletion and sustaining phases during a mission as a day’s work, e.g., for vehicles always performing “the same mission” as suggested at paragraph [0085] in Justin et al. (‘984), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Justin et al. (‘984) hybrid vehicle and control method would have rendered obvious:
per claim 1, the one or more operating parameters comprising a time of day [e.g., as shown in and as described with respect to FIG. 4 in Justin et al. (‘984), with operating parameters including e.g., vehicle speed, vehicle weight, battery state of health, etc.; e.g., see also FIGS. 3 and 5, paragraph [0006], etc.; and also with operating parameters including the respective times T1 .. T10 of the mission, as times (e.g., “certain time”) of day taught by Justin et al. (‘984) e.g., at paragraphs [0092], etc., and with operating parameters including the optimal/certain times of the day as taught by Bennett et al. (‘572), e.g., as described above];
adjust a state of charge target based on the one or more operating parameters comprising the time of day [e.g., as shown in and as described with respect to FIG. 4 in Justin et al. (‘984), based on including vehicle speed, vehicle weight, battery state of health, etc.; e.g., see also FIGS. 3 and 5, paragraph [0006], etc.; and also based on the respective times T1 .. T10 of the mission, as times (e.g., “certain time”) of day taught by Justin et al. (‘984) e.g., at paragraphs [0092], etc., and based on the optimal/certain times of the day as taught by Bennett et al. (‘572), e.g., as described above];
adjust operation of the battery [e.g., for example, during the depleting phase of the mission, as taught by Justin et al. (‘984), by controlling the speed and torque of the electric machine (4); and in order to follow SOC setpoints, as shown in FIG. 4 of Zhao et al. (‘589), such as during depletion phases from SOC1 to SOC2, from SOC3 to SOC4, and from SOC5 to SOC6] responsive to the adjustment of the state of charge target [e.g., in Justin et al. (‘984), during depleting phase(s) of the mission, with the depleting phase(s) being determined based on the vehicle and/or mission operating parameters (e.g., route)] by causing the motor to operate according to a determined torque amount [e.g., based on the motor torque command (τmot) as calculated e.g., at column 4, lines 5ff of Zhao et al. (‘589), see also FIG. 2 in Zhao et al. (‘589), for causing the actual SOC to follow the SOC target/setpoint(s) in the depleting phase, e.g., as shown in FIG. 4 of Justin et al. (‘984)], wherein adjusting the operation of the battery is based on the one or more operating parameters [e.g., operating parameters, including time of day (T1 .. T10) of the mission (as described above), vehicle weight, battery state of health, etc., as described at paragraphs [0006], [0080], [0085] to [0097], claims 2, 4, etc. of Justin et al. (‘984); and route data with SOC scheduling (as operating parameters) as taught by Zhao et al. (‘589)], and wherein the determined torque amount is determined based on the state of charge of the battery [e.g., in order for the actual SOC to follow the SOC target in Justin et al. (‘984), as shown in FIGS. 3 to 5; and in order to achieve the desired SOC setpoints in FIG. 4 of Zhao et al (‘589)];
per claim 2, depending from claim 1, wherein the electric vehicle comprises a hybrid electric vehicle [e.g., FIGS. 1 and 2 of Justin et al. (‘984)], plug-in hybrid electric vehicle, or range extender electric vehicle;  
per claim 3, depending from claim 1, wherein the controller is further configured to generate a command, the command configured to adjust operation of at least one of the motor, the battery, an engine, or a motor-generator unit responsive to the adjustment of the state of charge target [e.g., all as taught by Justin et al. (‘984) and Zhao et al. (‘589), e.g., for discharging/depleting the battery and allocating torques between the engine and motor(s)];
per claim 4, depending from claim 3, wherein the command is further configured to cause the engine to operate according to a determined power amount [e.g., as taught and/or rendered obvious at paragraph [0078] by Justin et al. (‘984) (“In other words, for a given amount of power requested by the driver and all other parameters being equal, the internal combustion engine delivers a higher portion of energy/power during the second depleting phase T3-T2 than during the initial depleting phase T2-T1”); and the engine power demand/request at column 12, lines 63ff, column 13, lines 7ff in Zhao et al. (‘589)];
per claim 5, depending from claim 1, wherein the battery is further configured to charge responsive to the adjustment of the state of charge target [e.g., when the SOC target obviously is increased in Justin et al. (‘984), e.g., at the beginning of a subsequent mission; e.g., and obviously, during travel when of parameters of the vehicle (e.g., based on the route) change, as shown in FIG. 4 of Zhao et al. (‘589)];
per claim 6, depending from claim 1, wherein the battery is further configured to deplete energy responsive to the adjustment of the state of charge target [e.g., as shown in FIGS. 3 to 5 in Justin et al. (‘984)];
per claim 7, depending from claim 1, wherein the controller is further configured to maintain a state of charge value, a state of health value, or a combination thereof [e.g., as described by Justin et al. (‘984) e.g., at paragraphs [0006], [0080], etc., and as shown in FIG. 4];
per claim 8, depending from claim 1, wherein the one or more operating parameters further comprises a time of operation of the electric vehicle relative to a daily mission, route schedule data, vehicle grade sensor data, ridership data, vehicle weight, ambient conditions, state of health of the battery, or a combination thereof [e.g., operating parameters, including vehicle weight, battery state of health, etc., as described at paragraphs [0006], [0080], [0085] to [0097], claims 2, 4, etc. of Justin et al. (‘984); and route data with SOC scheduling (as operating parameters) as taught by Zhao et al. (‘589)];
per claim 9, an apparatus structured to schedule a state of charge of an electric vehicle, the apparatus comprising: 
a hybrid controller [e.g., 11S, 11P in Justin et al. (‘984)] configured to: 
receive one or more operating parameters associated with a state of charge of a battery [e.g., operating parameters, including vehicle weight, battery state of health, etc., as described at paragraphs [0006], [0080], [0085] to [0097], claims 2, 4, etc. of Justin et al. (‘984); and route data with SOC scheduling (as operating parameters) as taught by Zhao et al. (‘589)], the one or more operating parameters comprising a time of day [e.g., as shown in and as described with respect to FIG. 4 in Justin et al. (‘984), with operating parameters including e.g., vehicle speed, vehicle weight, battery state of health, etc.; e.g., see also FIGS. 3 and 5, paragraph [0006], etc.; and also with operating parameters including the respective times T1 .. T10 of the mission, as times (e.g., “certain time”) of day taught by Justin et al. (‘984) e.g., at paragraphs [0092], etc., and with operating parameters including the optimal/certain times of the day as taught by Bennett et al. (‘572), e.g., as described above];
adjust a state of charge target [e.g., for example, the (dark) solid line in FIGS. 3 to 5 of Justin et al. (‘984)] based on the one or more operating parameters comprising the time of day [e.g., as shown in and as described with respect to FIG. 4 in Justin et al. (‘984), based on including vehicle speed, vehicle weight, battery state of health, etc.; e.g., see also FIGS. 3 and 5, paragraph [0006], etc.; and also based on the respective times T1 .. T10 of the mission, as times (e.g., “certain time”) of day taught by Justin et al. (‘984) e.g., at paragraphs [0092], etc., and based on the optimal/certain times of the day as taught by Bennett et al. (‘572), e.g., as described above]; and 
generate a command [e.g., the calculated torque command (τmot) as taught e.g., at column 4, lines 5ff of Zhao et al. (‘589)] configured to adjust operation of the battery [e.g., by depleting or discharging the battery, and lowering its actual SOC, as taught by Justin et al. (‘984), e.g., during the depleting phase T3-T2] responsive to the adjustment of the state of charge target [e.g., as described at paragraphs [0006], etc. in Justin et al. (‘984), e.g., while the vehicle is being operated in a depleting phase, e.g., as shown in FIG. 4] by causing a motor to operate according to a determined torque amount [e.g., based on the motor torque command (τmot) as calculated e.g., at column 4, lines 5ff of Zhao et al. (‘589), for causing the actual SOC to follow the SOC target/setpoint(s) in the depleting phase, e.g., as shown in FIG. 4 of Justin et al. (‘984)], wherein adjusting the operation of the battery is based on the one or more operating parameters [e.g., operating parameters, including time of day (T1 .. T10) of the mission (as described above), vehicle weight, battery state of health, etc., as described at paragraphs [0006], [0080], [0085] to [0097], claims 2, 4, etc. of Justin et al. (‘984); and route data with SOC scheduling (as operating parameters) as taught by Zhao et al. (‘589)], and wherein the determined torque amount is determined based on the state of charge of the battery [e.g., in order for the actual SOC to follow the SOC target in Justin et al. (‘984), as shown in FIGS. 3 to 5; and in order to achieve the desired SOC setpoints in FIG. 4 of Zhao et al (‘589)];
per claim 10, depending from claim 9, wherein the command is further configured to adjust operation of at least one of an engine [e.g., via the engine torque command τeng taught by Zhao et al. (‘589); e.g., FIG. 2], the motor [e.g., to produce the motor torque (τmot) commanded as taught by Zhao et al. (‘589) for operating the motor (e.g., 4S2, 4P, etc. in Justin et al. (‘984)), and so “adjust[ing]” the motor], or a motor-generator unit [e.g., via the generator torque command τgen taught by Zhao et al. (‘589); e.g., FIG. 2];
per claim 11, depending from claim 9, wherein the hybrid controller is configured to adjust operation of a powertrain system of the electric vehicle to meet the state of charge target [e.g., as shown and described with respect to FIGS. 3 to 5 in Justin et al. (‘984)];
per claim 13, depending from claim 9, wherein the battery is further configured to charge responsive to the adjustment of the state of charge target [e.g., when the SOC target obviously is increased in Justin et al. (‘984), e.g., at the beginning of a subsequent mission; e.g., and obviously, during travel when of parameters of the vehicle (e.g., based on the route) change, as shown in FIG. 4 of Zhao et al. (‘589)];
per claim 14, depending from claim 9, wherein the battery is further configured to deplete energy responsive to the adjustment of the state of charge target [e.g., as shown in FIGS. 3 to 5 in Justin et al. (‘984)];
per claim 15, a method of scheduling a state of charge target of an electric vehicle [e.g., FIGS. 1 and 2 in Justin et al. (‘984)], the method comprising:
receiving, via a hybrid controller [e.g., 11S, 11P in Justin et al. (‘984)], one or more operating parameters indicative of a state of charge of a battery [e.g., operating parameters, including vehicle weight, battery state of health, etc., as described at paragraphs [0006], [0080], [0085] to [0097], claims 2, 4, etc. of Justin et al. (‘984); and route data with SOC scheduling (as operating parameters) as taught by Zhao et al. (‘589)], the one or more operating parameters comprising a time of day [e.g., as shown in and as described with respect to FIG. 4 in Justin et al. (‘984), with operating parameters including e.g., vehicle speed, vehicle weight, battery state of health, etc.; e.g., see also FIGS. 3 and 5, paragraph [0006], etc.; and also with operating parameters including the respective times T1 .. T10 of the mission, as times (e.g., “certain time”) of day taught by Justin et al. (‘984) e.g., at paragraphs [0092], etc., and with operating parameters including the optimal/certain times of the day as taught by Bennett et al. (‘572), e.g., as described above];
adjusting, via the hybrid controller, a state of charge target [e.g., for example, the (dark) solid line in FIGS. 3 to 5 of Justin et al. (‘984)] based on the one or more operating parameters comprising the time of day [e.g., as shown in and as described with respect to FIG. 4 in Justin et al. (‘984), based on (as operating parameters) vehicle speed, vehicle weight, battery state of health, etc.; e.g., see also FIGS. 3 and 5, paragraph [0006], etc.; and also based on (as operating parameters) the respective times T1 .. T10 of the mission, as times (e.g., “certain time”) of day taught by Justin et al. (‘984) e.g., at paragraphs [0092], etc., and based on (as operating parameters) the optimal/certain times of the day as taught by Bennett et al. (‘572), e.g., as described above]; and 
generating, via the hybrid controller, a command [e.g., the calculated torque command (τmot) as taught e.g., at column 4, lines 5ff of Zhao et al. (‘589)] configured to adjust operation of at least one of a motor or a motor-generator unit [e.g., to produce the motor torque (τmot) for operating the motor (e.g., 4S2, 4P, etc. in Justin et al. (‘984)), and so “adjust[ing]” the motor] responsive to the adjustment of the state of charge target [e.g., as described at paragraphs [0006], etc. in Justin et al. (‘984), e.g., while the vehicle is being operated in a depleting phase, e.g., as shown in FIG. 4] by causing the motor to operate according to a determined torque amount [e.g., based on the motor torque command (τmot) as calculated e.g., at column 4, lines 5ff of Zhao et al. (‘589), for causing the actual SOC to follow the SOC target/setpoint(s) in the depleting phase, e.g., as shown in FIG. 4 of Justin et al. (‘984)] , wherein adjusting the operation of the battery is based on the one or more operating parameters [e.g., operating parameters, including time of day (T1 .. T10) of the mission (as described above), vehicle weight, battery state of health, etc., as described at paragraphs [0006], [0080], [0085] to [0097], claims 2, 4, etc. of Justin et al. (‘984); and route data with SOC scheduling (as operating parameters) as taught by Zhao et al. (‘589)], wherein the determined torque amount is determined based on the state of charge of the battery [e.g., in order for the actual SOC to follow the SOC target in Justin et al. (‘984), as shown in FIGS. 3 to 5; and in order to achieve the desired SOC setpoints in FIG. 4 of Zhao et al (‘589)];
per claim 16, depending from claim 15, further comprising determining a power amount required at one or more wheels of the electric vehicle [e.g., paragraph [0006] in Justin et al. (‘984) (“Electronic control units can thereby control the speed and/or the torque of the internal combustion engine and can also control the electrical power retrieved/delivered by the electric machine(s) from/to the electric energy storage device.”), with the examiner understanding that power is given by speed times torque; and at column 4, lines 5ff, column 12, lines 63ff, column 13, lines 7ff in Zhao et al. (‘589)];
per claim 18, depending from claim 16, wherein the command is further structured to cause an engine, the motor-generator, or a combination thereof to operate according to the determined power amount [e.g., paragraph [0006] in Justin et al. (‘984) (“Electronic control units can thereby control the speed and/or the torque of the internal combustion engine and can also control the electrical power retrieved/delivered by the electric machine(s) from/to the electric energy storage device.”), with the examiner understanding that power is given by speed times torque; and at column 4, lines 5ff, column 12, lines 63ff, column 13, lines 7ff in Zhao et al. (‘589)];
per claim 19, depending from claim 15, wherein the command is further structured to cause a charge event responsive to the adjustment of the state of charge target [e.g., when the SOC target obviously is increased in Justin et al. (‘984), e.g., at the beginning of a subsequent mission; e.g., and obviously, during travel when of parameters of the vehicle (e.g., based on the route) change, as shown in FIG. 4 of Zhao et al. (‘589)];
per claim 20, depending from claim 15, further comprising monitoring the battery of the vehicle [e.g., column 2, lines 65ff in Zhao et al. (‘589)];
per claim 21, wherein the battery is configured to receive a charge responsive to the adjustment of the state of charge target [e.g., during the sustaining phase (between T3 and T4) in Justin et al. (‘984), with “the battery set sometimes recovering small amounts of energy from the electric generator and sometimes delivering small amounts of energy to the electric traction motor.” (paragraph [0013]); see e.g., FIG. 4 and paragraphs [0041], [0060], etc.];
per claim 22, depending from claim 15, wherein the battery is further structured to deplete energy responsive to the adjustment of the state of charge target [e.g., as shown in FIGS. 3 to 5 in Justin et al. (‘984)];
Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Justin et al. (2013/0274984) in view of Zhao et al. (9,067,589) and Bennett et al. (2019/0047572), for example, as applied to claims 9 and 15 above, and further in view of Salasoo et al. (2010/0019718).
Justin et al. (‘984) as implemented or modified in view of Zhao et al. (‘589) and Bennett et al. (‘572) has been described above.
The implemented or modified Justin et al. (‘984) hybrid vehicle and control method may not reveal that the state of charge target is adjusted based on a low location.
However, this is shown and described by Salasoo et al. (‘718) with respect to e.g., FIG. 3 and paragraph [0050] where SOC targets (SOCdes) may be set for individual time points (t1, t2, t3, t4) of a (scheduled) trip/mission of e.g., an on-road passenger vehicle (paragraph [0018]), wherein a low emissions mode may be chosen for operating the vehicle when travelling through an urban "green zone" area, and the target SOC before the low-emissions phase is adjusted to a high enough value to enable the battery to provide a large portion of the vehicle's energy requirements, thereby reducing or eliminating use of the combustion engine.
It would have been obvious at the time the application was filed to implement or further modify the Justin et al. (‘984) hybrid vehicle and control method so that the state of charge target was adjusted in accordance with time points in a mission when the vehicle was to pass through an urban “green zone” (paragraph [0050]), as taught by Salasoo et al. (‘718), e.g., in order to increase the state of charge target before the “green zone”, as taught by Salasoo et al. (‘718), in order to enable the battery to provide a large portion of the vehicle’s energy requirements when passing through the “green zone”, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Justin et al. (‘984) hybrid vehicle and control method would have rendered obvious:
per claim 12, depending from claim 9, wherein the state of charge target is adjusted based on a location [e.g., the green zone in paragraph [0050] of Salasoo et al. (‘718)], and wherein the location comprises a low emission district, locality, zone, or area [e.g., paragraph [0050] in Salasoo et al. (‘718), “an urban "green zone" area, a low-engine-noise area, an emissions non-attainment zone, . . . , or when travelling through a tunnel where combustion engine operation is severely curtailed”];
per claim 23, depending from claim 15, wherein the state of charge target is adjusted based on a location [e.g., the green zone in paragraph [0050] of Salasoo et al. (‘718)], and wherein the location comprises a low emission district, locality, zone, or area [e.g., paragraph [0050] in Salasoo et al. (‘718), “an urban "green zone" area, a low-engine-noise area, an emissions non-attainment zone, . . . , or when travelling through a tunnel where combustion engine operation is severely curtailed”];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Kabe et al. (Japan, 2014-121950) reveals a hybrid vehicle in which a first SOC target (SOC#1 in FIG. 3) was used during times of day other than 9-5 M-F, and a second SOC target (SOC#2) greater than the first was used during the periods 9-5 M-F (e.g., paragraph [0093], Google translation, "For example, in the case where the dust collection work schedule is determined in advance during one week, a timer with a built-in switch that can set the ON / OFF state for each day of the week is provided.  When the timer switch is ON, the target SOC is # 2, and when the timer switch is OFF, the target SOC is # 1. Using this timer, for example, the target SOC is # 2 (timer ON) from 9:00 am to 5:00 pm from Monday to Friday in one week, and the target SOC is # on other days and times of the week. You may make it set so that it may become 1 (timer OFF).").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
    

    
        1 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        2 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        3 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        4 For example only, based on the examiner’s limited understanding of the art in question based on prior art cited in this application, parameters (as used in the past by others) such as e.g., the vehicle’s current/past electrical load, whether the driver was “heavy footed” or not, the battery temperature, the ambient temperature being below or above thresholds, the ambient light level, the life span of the battery, any and all other ambient conditions e.g., pollution level, rain, wind direction, etc., the vehicle’s remaining fuel amount, detected traffic conditions, the speed difference to a preceding vehicle, the vehicle’s speed, the past charging frequency of the vehicle, the exhaust catalyst temperature, when/whether the vehicle is approaching its home base, when/whether the vehicle is in the area of a natural disaster or a power failure, the number of times forced charging/discharging of the battery has occurred, etc.
        5 For example only, see US 2008/0084186 (and claims 6 and 7) for two possible ambient condition algorithms used by Ford Global Technologies, LLC that account e.g., also for light level.  See e.g., FIG. 2.
        6 These described parameters are called “other or additional operating parameters” in paragraph [0035].  Yet it is unclear to the examiner (is it undescribed?)  from the disclosure what “operating parameters” these described parameters would be “other” or “additional” to.  Therefore because the metes and bounds of these other/suitable/undescribed/internal/external parameters are unclear, the claim phrase is unclear.
        7 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        8 These described parameters are called “other or additional operating parameters” in paragraph [0035].  Yet it is unclear to the examiner (is it undescribed?)  from the disclosure what “operating parameters” these described parameters would be “other” or “additional” to.  Therefore because the metes and bounds of these other/suitable/undescribed/internal/external parameters are unclear, the claim phrase is unclear.
        9 Cited previously.  Corresponds to U.S. Patent 8,725,339.
        10 Cited previously.
        11 The solid [darker] line in FIGS. 3 to 5 around which the real state of charge (dashed line)  oscillates (paragraph [0067]).
        12 For example only, the state of charge target (solid line), as a function of times (T1 .. T10) in a “day” (paragraph [0092]), from FIG. 4 of Justin et al. (‘984), is reproduced below:
        
    PNG
    media_image1.png
    524
    770
    media_image1.png
    Greyscale

        13 For example only, the SOC target profile from FIG. 6 of Bennett et al. (‘572), as a function of “Time”, is reproduced below in annotated fashion (i.e., with an oval inserted by the examiner around the word, “Time”):
        
    PNG
    media_image2.png
    570
    744
    media_image2.png
    Greyscale